Citation Nr: 9906372	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right ankle injury residuals.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1995 rating determination by the Providence, Rhode 
Island Regional Office (RO).


FINDINGS OF FACT

1.  The evidence required for proper and equitable 
adjudication of the issue on appeal has been obtained. 

2.  The service-connected right ankle disability is primarily 
manifested by pain, weakness and atrophy.

3.  The veteran was scheduled for VA examinations in May and 
June of 1997 in order to determine the current level of 
severity of his right ankle disability.  The veteran did not 
report for the examinations.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right ankle injury are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Codes 5299, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that the 
veteran was treated for a right ankle injury and was 
subsequently referred to the orthopedic clinic because of 
recurrent right ankle trouble.  X-rays showed a one-
centimeter chip fracture posterior to the ankle.  On post-
service VA examination in June 1971 the veteran reported pain 
with walking.  Examination revealed no evidence of swelling 
or limping.  Both motion and pulsation were normal.  
Palpation elicited tenderness over the lower aspect of the 
exterior malleolus.  In August 1971 service connection was 
established for residuals of a right ankle injury and a 
noncompensable evaluation was assigned.

The veteran filed a claim for increase in July 1995.  On VA 
examination in August 1995 the veteran complained that he 
could not climb stairs and lost many jobs because right ankle 
pain caused an inability to work continuously.  He reported 
occasional pain in his right ankle and recently developed 
cramps in his left leg because of overuse.  He walked with a 
cane.  He was employed in construction until 17 years 
previously when he felt unable to continue in that capacity.  
At the time of the examination he was working at some type of 
manual work sitting down.  Examination revealed no apparent 
swelling or localized tenderness of the foot.  There was no 
apparent deformity.  X-rays revealed minimal changes in the 
right ankle.  The diagnosis was status post trauma of the 
right ankle.  

VA outpatient treatment records dated from October 1994 to 
August 1995 primarily show treatment of an unrelated 
psychiatric disorder, alcohol dependence and chronic back 
problems.  An entry dated in May 1995 shows the veteran was 
evaluated for complaints of right ankle pain.  There was no 
evidence of swelling but the veteran did report difficulty 
walking.  Range of motion was good and there was good muscle 
tone and strength.  There was no evidence of sensory deficit 
and capillary refill was good.  The clinical impression was 
chronic right ankle pain.  In June 1995 the veteran was seen 
for complaints of right ankle pain.

The veteran was scheduled for a hearing before a hearing 
officer at the RO in April 1996.  He failed to report for the 
hearing.

The veteran was to undergo further VA examination of his 
service-connected right ankle disability.  However, the 
veteran failed to report for examinations scheduled for May 
21, 1997, and June 11, 1997.  A VA Form 119, Report of 
Contact, dated in September 1997, documents that repeated 
attempts by the RO and the veteran's representative to 
contact the veteran by telephone were unsuccessful.  

VA outpatient treatment records from August 1995 to September 
1997 show treatment for right ankle pain in December 1995.  
On evaluation there was no obvious deformity, edema or 
ecchymosis and dorsalis pedis pulses were good.  There was 
some tenderness with ankle flexion and extension.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

The provisions of 38 C.F.R. § 3.655(b) indicate that when an 
examination was scheduled in conjunction with a claim for 
increase and a veteran fails to report for the examination, 
the claim shall be denied.  38 C.F.R. § 3.655 (b) (1998).

In this case, the veteran has failed to present for scheduled 
VA examinations, without any cause for his failure to report.  
The Board notes that the 1997 VA examinations were 
specifically scheduled to assist the veteran in the 
development and adjudication of his claim now presented on 
appeal.  Thus, there is no evidence of an increase in 
disability, and contemporary medical records do not confirm 
the veteran's contention that the disability has increased.

In an August 1971 rating decision, the RO granted service 
connection for an injury to the right ankle and assigned a 
noncompensable rating under Code 5299.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1998).

Under Code 5271 a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle. 38 C.F.R. § 5271 (1998).  Normal ankle dorsiflexion is 
to 20 degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1998).  Moderate foot injuries 
are rated as 10 percent disabling.  38 C.F.R. § 4.71, Code 
5284 (1998).  

The most recent evidence in this case, which is the August 
1995 VA examination report, showed no swelling or localized 
tenderness of the foot.  There was no apparent deformity and 
only minimal degenerative changes.  There was no indication 
of limitation of motion of the right ankle.  The Board notes 
that on previous evaluation three months earlier range of 
motion of the right ankle was described as "good".  There 
is evidence of degenerative changes in the right ankle, but 
these have not been associated by objective opinion as a 
residual of the veteran's injury.  The Board finds that the 
actual level of disability as a result of the right ankle 
injury does not more nearly approximate a moderate right 
ankle impairment or moderate foot injury which is the level 
necessary for a compensable rating under these codes.  
Therefore, rating by analogy, an increased evaluation under 
Code 5271 or Code 5284 is not warranted.  

Also, there has been no objective medical opinion or 
radiological evidence that the veteran's right ankle or its 
associated joints are fixed in one position.  Thus, an 
evaluation under Codes 5270 and 5272 is not appropriate.  
38 C.F.R. § 4.71 (1998).  It is further noted that no 
malunion has been found on radiological examination of the 
right ankle or its associated skeletal structure.  Therefore, 
an evaluation under Code 5273 is not warranted.  38 C.F.R. 
§ 4.71 (1998). 

The Board recognizes that the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that the current noncompensable disability rating 
adequately compensates the veteran for his limitation of 
motion and functional loss.  First, objective examination and 
outpatient treatment records did not show actual positive 
findings regarding the right ankle.  Thus it appears, based 
on the evidence, that there is no demonstrated loss of motion 
due to pain.  Second, there was a lack of objective medical 
evidence supporting the veteran's contentions that he 
suffered any additional functional loss and/or limitation of 
motion.  On VA examination in August 1995 the veteran was 
noted to walk with a cane but there was no evidence of 
instability, atrophy, discoloration or weakness indicative of 
significant functional loss not already considered in the 
currently assigned evaluation.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).  

The weight of the evidence establishes that the right ankle 
injury residuals are no more than mild, and properly rated 
noncompensable.  Thus, the current level of disability shown 
is encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted.  

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In the present case, the veteran's 
right ankle disability is not shown to have required 
hospitalization.  Further, he has most recently been shown to 
be working at a job involving manual work sitting down.  It 
is recognized that he has indicated that he quit doing 
construction work many years ago because of his right ankle 
disability.  Nevertheless, he has been able to continue 
working and it has not been shown that his current employment 
has been affected by his reported inability to stand for 
extended periods due to his service-connected disorder.  
Thus, the Board concludes that a basis for an extraschedular 
rating has not been presented.

As the preponderance of the evidence is against the veteran's 
claim for increased compensation, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998).

In accordance with the regulatory provisions set forth in 38 
C.F.R. § 3.655(b) (1998), the disability evaluation for right 
ankle injury residuals remains the same, noncompensable.


ORDER

Entitlement to a compensable evaluation for right ankle 
injury residuals is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 7 -


